Citation Nr: 1642076	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased evaluation for a lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

 
INTRODUCTION

The Veteran served on active duty from September 1987 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned the Veteran an initial rating of 10 percent for lumbosacral strain with degenerative changes, effective October 2, 2007, and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss, respectively. 

In September 2014, the RO issued a rating decision awarding a 20 percent rating for lumbosacral strain with degenerative changes, effective June 18, 2014. As the ratings assigned are less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a hernia disability, to include as secondary to lumbosacral strain with degenerative changes, and entitlement to service connection for a psychiatric disability, have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1. The evidence of record does not establish that the Veteran had bilateral hearing loss for VA purposes at any time during the appeal period. 

2. From October 2, 2007 to February 9, 2009, the Veteran's lumbosacral strain with degenerative changes was productive of moderate pain, incapacitating episodes lasting less than two weeks, and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees. 

3. From February 10, 2009 to November 11, 2009, the Veteran's lumbosacral strain with degenerative changes was productive of severe back pain and muscle spasms resulting in limited range of motion and difficulty with ambulation. 

4. From November 12, 2009 to June 17, 2014, the Veteran's lumbosacral strain with degenerative changes was productive of moderate pain and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, but not of incapacitating episodes or consistent muscle spasms resulting in an abnormal gait.

5. From June 18, 2014 to the present, the Veteran's lumbosacral strain with degenerative changes was not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. From October 2, 2007 to February 9, 2009, the criteria for a disability rating in excess of 10 percent for a lumbosacral strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

3. From February 10, 2009 to November 11, 2009, the criteria for a disability rating of 20 percent, but not higher, for a lumbosacral strain with degenerative changes have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

4. From November 12, 2009 to June 17, 2014, the criteria for a disability rating in excess of 10 percent for a lumbosacral strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

5. From June 18, 2014 to the present, the criteria for a disability rating in excess of 20 percent for a lumbosacral strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated November 2007, December 2007, and March 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. These letters also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service, VA, and private treatment records. Further, the Veteran underwent relevant VA examinations in January 2008, July 2009, November 2009, and June 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient rationales and information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2013, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning his disabilities and the onset and impact thereof. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

This matter was previously remanded by the Board in March 2014 to allow for additional development. At that time, the RO was instructed as follows: (1) Contact the Veteran to identify all unknown medical treatment providers, and obtain any treatment records identified as a result thereof; (2) schedule the Veteran for a VA back examination to assess the extent of his disability, including limitation of motion, radiculopathy, and spasms; (3) schedule the Veteran for a new VA audiological examination to assess the criteria for service connection; 
(4) readjudicate the claims on appeal; and (5) issue a Supplemental Statement of the Case (SSOC) if either claim remained denied.

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the Veteran was contacted in April 2014 regarding the identity of any outstanding treatment records. However, none were identified. Further, the Veteran underwent VA audiological and back examinations in June 2014. The claims were subsequently readjudicated, and an SSOC was issued in September 2014.

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claims.


Service Connection

The Board first turns to the Veteran's claim for entitlement to service connection for bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Board does not find competent evidence that the Veteran had a bilateral hearing loss disability for VA purposes at any time during the period on appeal. McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending). Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015).

To that end, the Veteran has undergone three audiological examinations for
consideration. In January 2009, the Veteran underwent audiological testing at Keesler Air Force Base. Such testing yielded the following results: 

Hertz
500
1000
2000
3000
4000
Right Ear
10
15
10
25
30
Left Ear
10
10
10
25
35

The Veteran also registered speech recognition scores of  100 percent in both ears at that time.

The Veteran underwent subsequent VA audiological examination in July 2009. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
10
25
25
Left Ear
15
5
15
15
30

The Veteran also registered speech recognition scores of  96 percent in both ears at that time.

The Veteran most recently underwent VA audiological examination in June 2014. At that time, the Veteran's audiometric results were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
20
10
15
20
35
Left Ear
20
5
15
15
30

The Veteran also registered speech recognition scores of 96 percent for his right ear and 100 percent for his left ear at that time.

As such, the competent evidence of record does not establish that the Veteran had a bilateral hearing loss disability for VA purposes at any time during the appeal period. Id. In making this determination, the Board does not disregard the Veteran's assertion that he first filed a claim for entitlement to service connection for bilateral hearing loss in November 2007. However, review of the claims file indicates that the Veteran's claim was first filed in February 2009. As such, the appeal period considered by the Board is reflective of a February 2009 filing date. 

As the Board does not find competent evidence of a current disability, further analysis into a possible nexus to service is rendered moot at this time. Accordingly, entitlement to service connection for bilateral hearing loss is hereby denied.
Increased Ratings

The Board now turns to the Veteran's claim for increased ratings for lumbosacral strain with degenerative changes, currently evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2015). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

Under the general rating formula for diseases and injuries of the lumbar spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table) (2015).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2015).

Additionally, Diagnostic Code 5003 provides that evaluation of degenerative  arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected. In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). Here, the Board notes that the evidence of record is indicative of arthritis. However, the Veteran has been awarded a compensable disability rating for his lower back disability during all stages of the appeal period, such that the provisions of  Diagnostic Code 5003 do not provide him with an avenue to an increased disability rating at any time. 

The Board will now review the evidence of record against the criteria set forth above. As the Veteran's claim is divided into two distinct periods of times, the Board will address each period in turn.

Before doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

October 2, 2007 to June 17, 2014

The Veteran is currently in receipt of a 10 percent disability rating for the period of October 2, 2007 to June 17, 2014. 

Private medical records dated October 2007 to December 2007 include the Veteran's reports of ongoing lower back pain, described by the Veteran as "shooting" pain and rated as a four or five out of ten. In November and December 2007, physical examination of the lumbar spine revealed reduced extension, tenderness of the lumbar paraspinous and gluteal muscles, no evidence of muscle spasms, and no abnormalities with regard to dislocation/subluxation. The Veteran's gait was normal and balanced at those times. An additional December 2007 note indicates that a recent epidural did not help with managing the Veteran's pain.

VA treatment records from October 2007 note only that the Veteran's back was "normal." 

The Veteran underwent VA general examination in January 2008. The Veteran's history of lower back strain with radicular symptoms was noted at that time. When questioned regarding his disability, the Veteran reported flare-ups of back pain, occurring approximately 2-3 times per year for a period of 12-24 hours each time. During said flare-ups, the Veteran described his pain as "dull" and "achy" and rated as a ten out of ten. Back pain was incited by standing for more than 30 minutes, bending and twisting at the waist, sitting for more than one hour, lifting greater than 25 pounds, and changing weather. The Veteran reported that his symptoms were eased with the use of Lortab, Ultram, and Lidocaine thermal patches, in addition to the use of a back brace approximately four times per week. Upon examination, no thoracolumbar tenderness, spasms, or deformities were noted. Upon repetitive motion of the thoracolumbar spine, the Veteran exhibited forward flexion to 70 degrees, with pain and extension to 30 degrees with pain at the extreme. Accompanying x-rays of the lumbar spine revealed no evidence of acute fracture deformity, subluxation, or destructive bone lesion. Intervertebral disc spaces showed no evidence of gross narrowing, although hypertrophic chronic sclerotic changes were noted to be present about the L5-S1 level. Moderate hypertrophic
degenerative changes were also noted involving posterior elements of the mid and lower lumbar spine.

Private treatment records dated January 2008 to February 2009 include the Veteran's reports of ongoing lower back pain, described by the Veteran as "shooting" pain and ranging from a four to nine out of ten. Physical examinations of the lumbar spine conducted during this timeframe yielded a standard set of results: reduced extension; tenderness of the lumbar paraspinous and gluteal muscles; no evidence of muscle spasms; and no abnormalities with regard to dislocation/subluxation. The Veteran was prescribed a number of medications to assist with managing his pain, and typically indicated that such medications were relatively successful at keeping his pain under control. However, the Veteran consistently reported the inability to walk significant distances as a result of his pain until January 2009, when the Veteran noted that his medications were working well and he was able to ambulate with their assistance. 

VA treatment records from this same timeframe indicate the Veteran's ongoing use of pain medication to assist with managing his symptoms. 

A February 2009 private treatment letter reported that the Veteran's medical chart entries pointed to a chronic daily, not episodic, pattern of lower back pain. Multiple pain management techniques had not provided relief, causing the Veteran to schedule approximately 15 medical appointments to address his back pain in a one-year timespan. However, two neurosurgeons agreed that the Veteran was not yet a surgical candidate at that time. 

A March 2009 private treatment letter indicates the Veteran's ongoing diagnoses of lumbar spine pain and lumbar radiculopathy. As such, the Veteran experienced severe lumbar paraspinous muscle spasms and greatly reduced range of motion in his lower back. Accordingly, his condition was classified as chronic non-intermittent, which prevented strenuous activities and required strong narcotics to assist with pain management throughout the day. 

Private treatment records dated March 2009 to June 2009 include the Veteran's reports of ongoing lower back pain, described by the Veteran as "shooting" pain and rated as a five out of ten. Physical examinations of the lumbar spine conducted during this timeframe yielded a standard set of results: reduced extension; tenderness and muscle spasms of the lumbar paraspinous and gluteal muscles; and no abnormalities with regard to dislocation/subluxation. The Veteran further articulated a worsening of his pain at night, which sometimes interfered with his ability to ambulate or sleep.

VA treatment records dated March 2009 to November 2009 indicate the Veteran's ongoing use of pain medication to assist with managing his symptoms.

The Veteran underwent VA joints examination in November 2009. At that time, the Veteran reported ongoing lower back pain and the use of medication and a back brace to assist with managing his symptoms; daily stiffness, weakness, and fatigability; and pain with sitting, standing, bending, or lifting, rated as three to four in severity out of ten in the mornings and six to seven out of ten in the evenings. Further, the Veteran noted that his pain sometimes radiated down his left leg, but that he experienced significant relief with the use of medication. The Veteran presented with a normal, antalgic gait with a mild left limp at that time. Examination revealed no evidence of heat, swelling, erythema, atrophy, costovertebral angle (CVA) tenderness, or muscle spasms. Active range of motion testing yielded the following results: forward flexion to 70 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; right and left lateral rotation to 25 degrees. All motion of the back caused pain, but no additional limitation of motion was noted at that time. No periods of incapacitating episodes were reported for the prior 12 months. 

VA treatment records dated December 2009 to July 2010 indicate the Veteran's reports of ongoing lower back pain and the use of pain medication to assist with managing his symptoms. Additionally, the Veteran's lumbar spine was x-rayed in March 2010. The resulting impression was reported as follows: advancement of degenerative disc disease with disc space height loss and disc degenerative change at the L3-L4 and L5-S1 levels; broad-based diffuse disc bulge asymmetrically greater to the left foraminal position with a superimposed shallow foraminal broad-based disc protrusion causing mild narrowing of the left neural foramen; degenerative changes as described above at additional levels.

During the April 2013 Travel Board hearing, the Veteran testified to constant lower back pain and occasional spasms, particularly when sitting or standing for an extended period of time. As such, the Veteran utilized multiple medications to assist with managing his pain. 

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for the period of October 2, 2007 to June 17, 2014. 

First, the Board finds that an increased rating is not warranted for the period of October 2, 2007 to February 9, 2009. During this time, the Veteran's lower back disability primarily manifested through moderate pain. Although the Veteran experienced some limitation of motion as a result of his disability, the January 2008 VA examiner reported that the limitation of motion resulted in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees. Additionally, though the Veteran reported occasional incapacitating flare-ups during this time, the total duration of said episodes did not exceed two weeks of the prior twelve months. No evidence or reports of muscle spasms, guarding, or localized tenderness was noted during this time. As such, the Board finds that the Veteran's symptoms from October 2, 2007 to February 9, 2009 are most properly embodied in the criteria for a 10 percent disability rating. 

However, a private treatment letter dated February 10, 2009 indicates a significant worsening of the Veteran's disability sufficient to justify the assignment of a 20 percent disability rating. At that time, the Veteran was experiencing chronic lower back pain that could not be sufficiently managed through the use of multiple and repeated treatment efforts. A subsequent March 12, 2009 treatment letter indicates that the Veteran was currently experiencing severe lumbar spasms that greatly reduced his range of motion at that time. Such increased pain and spasms continued through at least June 2009, such that the Veteran required the assistance of strong narcotics to ambulate during the day and was often unable to sleep at night. Although the criteria for a 20 percent disability rating articulates that a veteran's muscle spasms are productive of an abnormal gait, the Board finds that the frequency and severity of the Veteran's reported spasms caused noted interference with his ability to ambulate. As such, the Board finds that the Veteran's disability picture from February 10, 2009 to November 11, 2009 is most properly embodied in the rating criteria for a 20 percent disability rating. 

The Veteran's November 12, 2009 VA examination indicates a subsequent improvement of his lower back disability. At that time, the Veteran exhibited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and evidence of ongoing muscle spasms was explicitly denied. Further, the Veteran himself noted an improvement of his condition at that time, reporting chronic but moderate lower back pain that was significantly improved with treatment. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). No incapacitating episodes were reported, and although a mild left limp was noted, the examiner did not attribute this to the Veteran's lower back disability. Instead, the examiner reported that the Veteran presented with a normal, antalgic gait. This improvement in the Veteran's disability seemingly extends to the conclusion of this rating period, such that only occasional spasms and no periods of incapacitating episodes were reported in subsequent treatment records. As such, the Board finds that the record does not support the assignment of a disability rating in excess of 10 percent for the period of November 12, 2009 to June 17, 2014. 

June 18, 2014 to the Present

The Veteran is currently in receipt of a 20 percent disability rating for the period of June 18, 2014 to the present.  He also has been assigned a separate 20 percent rating for radiculopathy of the left lower extremity.  The Veteran has not indicated disagreement with the latter rating, and it has not been perfected for appellate review.  

The Veteran underwent VA thoracolumbar examination in June 2014, and was diagnosed with degenerative arthritis of the lumbar spine with mild radiculopathy at that time. The Veteran reported constant pain located on the left side that radiated into the left leg posteriorly, which he described as "excruciating at times." The Veteran had not undergone surgery, but did utilize spinal injections and multiple medications to assist with managing his related pain. The Veteran also reported daily flare-ups to his examiner. 

The exam report further shows that initial range of motion testing indicated forward flexion to 65 degrees, with painful motion beginning at 45 degrees; extension was to 20 degrees, with painful motion beginning at 10 degrees; right lateral flexion to 20 degrees, with painful motion beginning at 15 degrees; left lateral flexion was to 25 degrees, with painful motion beginning at 15 degrees; right lateral rotation was to 20 degrees, with painful motion beginning at 15 degrees; and left lateral rotation was to 20 degrees, with painful motion beginning at 20 degrees. Upon repetitive use, the Veteran exhibited forward flexion to 60 degrees and extension to 20 degrees. As a result, the Veteran experienced less movement than normal, weakened movement, pain on movement, and lack of endurance. However, the Veteran did not exhibit muscle spasms or guarding, including those resulting in abnormal gait or spinal contour. Ankylosis of the spine was also denied. However, the Veteran did exhibit intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least two weeks but less than four weeks in the prior 12 months. Arthritis was documented in accompanying x-rays. 

VA treatment records dated May 2014 to June 2014 indicate the Veteran's ongoing use of medication to assist with managing his lower back pain, including morphine. 

Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of June 18, 2014 to the present. For the Veteran to be awarded an increased rating, the record would need to contain evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months. Here, the Veteran's June 2014 VA examination indicates forward flexion to 65 degrees and a history of incapacitating episodes totaling less than four weeks in the prior 12 months. As such, the Board finds that the Veteran's current assignment of a 20 percent disability rating for the period of June 18, 2014 to the present adequately embodies the full scope of his disability picture during this timeframe, such that an increased rating is not warranted at this time. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for any of the rating periods on appeal. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal. The full scope of the Veteran's symptoms, including moderate lower back pain, limited range of motion, and a period of severe muscle spasms, has been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).




Total Disability Rating Based on Individual Unemployability (TDIU)

Additionally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). During the pendency of the appeal, the Veteran did not assert that he was totally unemployable as the result of his service-connected lower back disability. Further, although the most recent June 2014 VA examination indicates that the Veteran's disability impacts his ability to work, the examiner noted only that the Veteran experienced limited job opportunities as a result thereof, and not total unemployability. There was no additional indication in the record that the Veteran was prevented from obtaining and maintaining all forms of gainful employment consistent with his education and occupational experience due to his service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). Accordingly, the Board concludes that a claim for TDIU has not been raised by the evidence of record. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

For the period of October 2, 2007 to February 9, 2009, entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative changes is denied.

For the period of February 10, 2009 to November 11, 2009, entitlement to a disability rating of 20 percent, but no higher, for lumbosacral strain with degenerative changes is granted. 

For the period of November 12, 2009 to June 17, 2014, entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative changes is denied.

For the period of June 18, 2014 to the present, entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative changes is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


